          CASE 0:20-cv-01537-DSD-LIB Doc. 7 Filed 03/16/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Civil No. 20-1537(DSD/LIB)


William Watson,
                   Petitioner,
v.                                                    ORDER
State of Minnesota, et al.,
                   Respondents.



     This     matter    is   before   the   court   upon   the   report   and

recommendation of United States Magistrate Leo I. Brisbois dated

February 18, 2021.       Neither party has filed objections to the R&R

in the time period permitted.          Based on the R&R and the files,

records, and proceedings herein, IT IS HEREBY ORDERED that:

     1.      The report and recommendation [ECF No. 6] is adopted in

its entirety;

     2.      This case is dismissed without prejudice; and

     3.      No certificate of appealability be issued.



Dated: March 16, 2021                       s/David S. Doty
                                            David S. Doty, Judge
                                            United States District Court
